ACCEPTED
                                                                                     03-14-00068-CV
                                                                                            3865786
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                1/22/2015 3:13:29 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                         APPEAL NO. 03-14-00068-CV

                                                                 FILED IN
                                                          3rd COURT OF APPEALS
                                                              AUSTIN, TEXAS
     COURT OF APPEALS FOR THE THIRD               DISTRICT1/22/2015
                                                            OF TEXAS3:13:29 PM
                                                            JEFFREY D. KYLE
                               AUSTIN, TEXAS                      Clerk




                    LARRY MARK POLSKY, APPELLANT
                                      VS.
                     THE STATE OF TEXAS, APPELLEE
__________________________________________________________________
                APPEAL FROM CAUSE NO. D-1-GV-13-000067
     IN THE 126TH DISTRICT COURT OF TRAVIS COUNTY, TEXAS
__________________________________________________________________

  APPELLANT’S MOTION FOR PERMISSION TO FILE ADDITIONAL

                                 AUTHORITY

 _________________________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

      COMES NOW, Appellant, Larry Mark Polsky, Esq., and hereby requests

this Honorable Court for leave to file additional authority and would show as

follows:

      1. Attached as Exhibit “A” are the applicable pages are the current Cameron

           County Beach Access and Dune Protection Plan.

      2. That the main thrust of Polsky’s appeal is that Javier Mendez who is the

                                        1
         Parks and Recreation Director of Cameron County was the sole

         individual who would report “alleged” violations of Polsky’s dune

         protection permit to the Cameron County Commissioners.

      3. That the attached “authority” supports Polsky’s position as to this portion

         of his argument.

         WHEREFORE, Larry Mark Polsky, Esq. respectfully requests this

Honorable Court to allow him to file the attached additional authority which was

previously filed as “Notice of Additional Authority.”

      Please govern yourselves accordingly.

                                      /s/ Larry Mark Polsky, Esq.
                                      LARRY MARK POLSKY, ESQ.
                                      State Bar No. 16105500
                                      Law Office of Larry Mark Polsky
                                      5508 Padre Blvd.
                                      South Padre Island, Texas 78597
                                      (956) 761-1529 Telephone
                                      (956) 761-1599 Facsimile


                      CERTIFICATE OF CONFERENCE

      I certify that I have previously emailed Shelly Doggett, Esq. and informed

her that I would be filing the above “Notice of Additional Authority.” Ms. Doggett

has not emailed me back to date stating whether or not she objects to same.

                                      /s/ Larry Mark Polsky, Esq.
                                      LARRY MARK POLSKY, ESQ.

                                         2
                          CERTIFICATE OF SERVICE

        I certify that the original of this document was served on the Third Court of

Appeals in Austin, Texas for filing by e-filing and copy by e-service to Shelly

Doggett, Esq., P. O. Box 12548, MC-066, Austin, Texas 78711-2548 in

accordance with the Texas Rules of Civil Procedure on the 22nd day of January

2015.

                                        /s/ Larry Mark Polsky, Esq.
                                        LARRY MARK POLSKY, ESQ.




                                          3